DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 7, 11, 12, 13, 16, 17, 19 and 20 are objected to because of the following informalities:  
In claim 7, lines 1-2, the occurrence of "a virtualized execution environment" should be "--- the virtualized execution environment----"
In claim 7, lines 3, the occurrence of "the transmit queue" should be "--- a transmit queue----"
In claim 11, lines 1, the occurrence of "an egress port" should be "--- the egress port ----"
In claim 12, lines 1, the occurrence of "an egress port" should be "--- the egress port ----"
In claim 13, lines 1, the occurrence of "an egress port" should be "--- the egress port ----"
In claim 16, lines 5, the occurrence of "one or more packets" should be "--- the one or more packets ----"
In claim 16, lines 6, the occurrence of "another egress port" should be "--- the another egress port ----"
In claim 16, lines 5, the occurrence of "packets" should be "--- the one or more packets ----"
In claim 17, lines 1, the occurrence of "instructions" should be "--- the instructions ----"
In claim 17, lines 2 the occurrence of "at least one processor" should be "--- the at least one processor ----"
In claim 19, lines 1-2, the occurrence of "an egress port" should be "--- the egress port ----"
In claim 20, lines 1, the occurrence of "instructions" should be "--- the instructions ----"
In claim 20, lines 2 the occurrence of "at least one processor" should be "--- the at least one processor ----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6, 9-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al. [hereinafter as Khemani], US 2016/0342437 A1 in view of Venkatesan et al. [hereinafter as Venkatesan], US 2016/0050150 A1.
Regarding claim 1, Khemani discloses wherein an apparatus (Fig.1-2 [0010]-[0011],
a peripheral component interconnect express (PCIe) device within information handling system (HIS)) comprising:
at least one processor to (Fig.1-2 [0021], central processing unit (CPU) or hardware):
execute a physical function (PF) driver to change an egress port used by a virtualized execution environment to transmit packets toward another egress port (Fig.1-2 [0007],
enable/execute a physical function (PF) driver to access and configure an alternate PF of the next available port/an egress port used by a single root input/output virtualization (SR-IOV) (i.e., a virtualized execution environment) and migrates the VF to an alternate VF of the available port (i.e., transmit packets toward another egress port) if a threshold number of consecutive failed migration attempts occurs and the SR-IOV NIC card has an additional and available port(s) and Fig.1-2 [0016], the IOVFM enables/executes the PF driver to access and configure an alternate PF of the next available port/an egress port used by the SR-IOV/a virtualized execution environment and migrates the VF to an alternate VF of the available port transmit packets toward another egress port and the SR-IOV NIC card has an additional and available port(s)); 
and
permit the virtualized execution environment to request packet transmissions during change of egress port toward the another egress port (Fig.6 [0053], permitting the SR-IOV/virtualized execution environment by enabling the PF driver 124 to access and configure the alternate VF of the next available port (i.e., during change of egress port toward the another egress port) via failover path 444 using IOVM 122 (block 614) for data packet transmission).	
	Even though Khemani discloses wherein permit the virtualized execution environment to request packet transmissions during change of egress port toward the another egress port, in the same field of endeavor, Venkatesan teaches wherein
permit the virtualized execution environment to request packet transmissions during change of egress port toward the another egress port (Fig.3 step 324 [0058], selecting/changing of egress port as a new egress port/another egress port for the flow based on the port congestion information and the flow egress port information through the use of equal-cost multipath (ECMP) and Fig.3 step 326 [0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and sending request to update the switch chip and modifying the switch chip entry results (i.e., permits the ECMP/virtualized execution environment) in the switch chip forwarding subsequently received packets to the new egress port; Fig.1-3 [0002]-[0004], request packet flow forwarding/transmission during selecting/changing a new egress port for the flow).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani to incorporate the teaching of Venkatesan in order to improve the throughput of the network. 
	It would have been beneficial to obtain flow egress port information by determining an egress port from a plurality of egress ports on a switch for each of the first plurality of flows, obtaining port congestion information for the switch, wherein the port congestion information comprises port congestion data for each egress port of the plurality of egress ports, selecting, based on the port congestion information and the flow egress port information, a new egress port for the flow, and sending a request to update a switch chip on the switch, wherein the request specifies that subsequently received packets for the flow are to be forwarded out of the new egress port as taught by Venkatesan to have incorporated in the system of Khemani to achieve a higher throughput. (Venkatesan, Fig.1-3 [0002]-[0004], Fig.3 step 324 [0058], Fig.3 step 326 [0060] and Fig.5A-D [0100])

Regarding claim 2, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Khemani further discloses to change the egress port, the PF driver is to associate transmit packets with the another egress port (Fig.5-6 [0052]-[0053], the PF driver 124 to configure/enable data packets with the alternate VF of the next available port/another port via a respective failover path using IOVM 122 to change the egress port). Additionally, Venkatesan discloses wherein to change the egress port, the PF driver is to associate transmit packets with the another egress port (Fig.3 steps 324-326 [0058]-[0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and forwarding packets to the new egress port/another egress port).

Regarding claim 6, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Venkatesan further discloses based on unavailability of the egress port, drop one or more control packets to be sent through the egress port (Fig.1&4A-D [0018]-[0019], based on unavailability of the egress port, dropping the packet through the egress port and Fig.3 step 324 [0058], congestion of the port is based on unavailability of the egress port).

Regarding claim 9, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Khemani further discloses one or more of: a network interface, rack, compute sled, host computer, or data center (Fig.1 [0006], one or more of data centers and Fig.1 [0016], a single root input/output virtualization (SR-IOV) network interface).

Regarding claim 10, Khemani discloses wherein a method (Fig.1 [0021], a method of an information handling system (IHS)) comprising:
changing an egress port used by a virtualized execution environment to transmit packets toward another egress port independent of the virtualized execution environment requesting to change to use the another egress port (Fig.1-2 [0007], a physical function (PF) driver is enabling/executing to access and configure an alternate PF of the next available port/an egress port used by a single root input/output virtualization (SR-IOV) (i.e., a virtualized execution environment) and migrates the VF to an alternate VF of the available port (i.e., transmit packets toward another egress port) if a threshold number of consecutive failed migration attempts occurs and the independent of the SR-IOV NIC card has an additional and available port(s) and Fig.6 [0053], performing the SR-IOV/virtualized execution environment by enabling the PF driver 124 (i.e., requesting) to access and configure the alternate VF of the next available port (i.e., change of egress port toward the another egress port) via failover path 444 using IOVM 122 (block 614) for data packet transmission), wherein a physical function (PF) driver changes the egress port toward the another egress port (Fig.1-2 [0016], the IOVFM enables/executes the PF driver to access and configure an alternate PF of the next available port/an egress port (i.e., changes) used by the SR-IOV/a virtualized execution environment and migrates the VF to an alternate VF of the available port/transmit packets toward another egress port and the SR-IOV NIC card has an additional and available port(s)).
	Even though Khemani discloses wherein changing an egress port used by a virtualized execution environment to transmit packets toward another egress port independent of the virtualized execution environment requesting to change to use the another egress port, in the same field of endeavor, Venkatesan teaches wherein 
changing an egress port used by a virtualized execution environment to transmit packets toward another egress port independent of the virtualized execution environment requesting to change to use the another egress port (Fig.3 step 324 [0058], selecting/changing of egress port as a new egress port/another egress port for the flow based on the port congestion information and the flow egress port information through the use of equal-cost multipath (ECMP), alternate egress port to use may then take into account the application (i.e., used by the virtualized execution environment) that generated the flow along with the congestion information and flow egress port information to maintain the priority on the flow and Fig.3 step 326 [0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and sending request to update the switch chip and modifying the switch chip entry results in the switch chip forwarding subsequently received packets independent of the ECMP/virtualized execution environment to the new egress port; Fig.1-3 [0002]-[0004], request packet flow forwarding/transmission during selecting/changing a new egress port for the flow).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani to incorporate the teaching of Venkatesan in order to improve the throughput of the network. 
	It would have been beneficial to obtain flow egress port information by determining an egress port from a plurality of egress ports on a switch for each of the first plurality of flows, obtaining port congestion information for the switch, wherein the port congestion information comprises port congestion data for each egress port of the plurality of egress ports, selecting, based on the port congestion information and the flow egress port information, a new egress port for the flow, and sending a request to update a switch chip on the switch, wherein the request specifies that subsequently received packets for the flow are to be forwarded out of the new egress port as taught by Venkatesan to have incorporated in the system of Khemani to achieve a higher throughput. (Venkatesan, Fig.1-3 [0002]-[0004], Fig.3 step 324 [0058], Fig.3 step 326 [0060] and Fig.5A-D [0100])

Regarding claim 11, Khemani and Venkatesan discloses all the elements of claim 10 as stated above wherein Khemani further discloses changing an egress port comprises associating one or more packets to be transmitted with the another egress port (Fig.5-6 [0052]-[0053], the PF driver 124 to configure/ enable data packets with the alternate VF of the next available port/another port via a respective failover path using IOVM 122 to change the egress port). Additionally, Venkatesan discloses wherein changing an egress port comprises associating one or more packets to be transmitted with the another egress port (Fig.3 steps 324-326 [0058]-[0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and forwarding packets to the new egress port/another egress port).

Regarding claim 15, Khemani and Venkatesan discloses all the elements of claim 10 as stated above wherein Venkatesan further discloses based on unavailability of the egress port, dropping one or more control packets to be sent through the egress port 
(Fig.1&4A-D [0018]-[0019], based on unavailability of the egress port, dropping the packet through the egress port and Fig.3 step 324 [0058], congestion of the port is based on unavailability of the egress port).

Regarding claim 16, Khemani discloses wherein at least one non-transitory computer-readable medium, comprising instructions stored thereon (Fig.1&4-6 [0054]-[0056], at least one tangible non-transitory computer-readable medium, comprising instructions stored ), that if executed by at least one processor (Fig.1&4-6 [0054]-[0056], if executed by at least one processor of the apparatus or device and Fig.1-2 [0021], central processing unit (CPU) or hardware or software control logic), cause the at least one processor (Fig.1-2 [0021], central processing unit (CPU) or hardware or software control logic) to:
execute a physical function (PF) driver that is to change from an egress port to transmit
one or more packets for a virtualized execution environment toward another egress port to transmit one or more packets independent of the virtualized execution environment requesting to change to use another egress port to transmit packets (Fig.1-2 [0007], enable/execute a physical function (PF) driver to access and configure an alternate PF of the next available port/an egress port used by a single root input/output virtualization (SR-IOV) (i.e., a virtualized execution environment) and migrates the VF to an alternate VF of the available port (i.e., transmit packets toward another egress port) if a threshold number of consecutive failed migration attempts occurs and the independent of the SR-IOV NIC card has an additional and available port(s) and Fig.6 [0053], performing the SR-IOV/virtualized execution environment by enabling the PF driver 124 (i.e., requesting) to access and configure the alternate VF of the next available port (i.e., change of egress port toward the another egress port) via failover path 444 using IOVM 122 (block 614) for data packet transmission).
	Even though Khemani discloses wherein execute a physical function (PF) driver that is to change from an egress port to transmit one or more packets for a virtualized execution environment toward another egress port to transmit one or more packets independent of the virtualized execution environment requesting to change to use another egress port to transmit packets, in the same field of endeavor, Venkatesan teaches wherein execute a physical function (PF) driver that is to change from an egress port to transmit one or more packets for a virtualized execution environment toward another egress port to transmit one or more packets independent of the virtualized execution environment requesting to change to use another egress port to transmit packets (Fig.3 step 324 [0058], a switch operating system (SOS)/a physical function (PF) driver that is to select/change of egress port as a new egress port/another egress port for the flow based on the port congestion information and the flow egress port information through the use of equal-cost multipath (ECMP), alternate egress port to use may then take into account the application (i.e., for the virtualized execution environment) that generated the flow along with the congestion information and flow egress port information to maintain the priority on the flow and Fig.3 step 326 [0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and sending request to update the switch chip and modifying the switch chip entry results in the switch chip forwarding subsequently received packets independent of the ECMP/virtualized execution environment to the new egress port; Fig.1-3 [0002]-[0004], request packet flow forwarding/transmission during selecting/changing a new egress port for the flow).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani to incorporate the teaching of Venkatesan in order to improve the throughput of the network. 
	It would have been beneficial to obtain flow egress port information by determining an egress port from a plurality of egress ports on a switch for each of the first plurality of flows, obtaining port congestion information for the switch, wherein the port congestion information comprises port congestion data for each egress port of the plurality of egress ports, selecting, based on the port congestion information and the flow egress port information, a new egress port for the flow, and sending a request to update a switch chip on the switch, wherein the request specifies that subsequently received packets for the flow are to be forwarded out of the new egress port as taught by Venkatesan to have incorporated in the system of Khemani to achieve a higher throughput. (Venkatesan, Fig.1-3 [0002]-[0004], Fig.3 step 324 [0058], Fig.3 step 326 [0060] and Fig.5A-D [0100])

Regarding claim 18, Khemani and Venkatesan discloses all the elements of claim 16  as stated above wherein Khemani further discloses the PF driver is to change from the egress port to the another egress port based on the egress port having failed or being congested (Fig.1 [0016], the physical function (PF) driver is to change from the egress port to the alternate PF of the next available port/different egress port based on the egress port is congested having the data path fails).

Regarding claim 19, Khemani and Venkatesan discloses all the elements of claim 16 as stated above wherein Khemani further discloses the change from an egress port to the another egress port occurs while the virtualized execution environment continues to request packet transmission (Fig.5 steps 510-518 [0074]-[0076], the change from an egress port to the second/another egress port occurs until a second egress port with sufficient bandwidth is determined (i.e., request packet transmission) and transmits 518 the packet from the selected port = Second Egress Port by using the scheduling module 302 (i.e., while first egress port toward the second/another egress port and Fig.5 steps 500-504 [0071], scheduler for selecting (i.e., changing) a different egress port to transmit the packet if the scheduled egress port is congested by applying a hashing algorithm).
Additionally, Venkatesan discloses the change from an egress port to the another egress port occurs while the virtualized execution environment continues to request packet transmission (Fig.3 step 324 [0058], selecting/changing of egress port as a new egress port/another egress port for the flow based on the port congestion information and the flow egress port information through the use of equal-cost multipath (ECMP) and Fig.3 step 326 [0060], a switch operating system (SOS) accesses the multiple best paths found through the use of equal-cost multipath (ECMP) and the ECMP/virtualized execution environment sending continues request to update the switch chip and modifying the switch chip entry results in the switch chip forwarding subsequently received packets to the new egress port; Fig.1-3 [0002]-[0004], request packet flow forwarding/transmission during selecting/changing a new egress port for the flow).

Regarding claim 20, Khemani and Venkatesan discloses all the elements of claim 16 as stated above wherein Khemani further discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
allocate a transmit packet scheduler to the another egress port to cause one or more packet allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port (Fig.1 [0039]-[0040], the PFs of IOV failover module 110 allocates a transmit packet health monitoring module (HMM) 142 to alternate/another egress port to configure one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port). Additionally, Calciu discloses wherein allocate a transmit packet scheduler to the another egress port to cause one or more packet allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port (Fig.2-3 [0062]-[0063], the scheduling module 302 is allocating a transmit packet scheduler to the plurality of egress ports/another egress port to case various packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port for the available bandwidth of the egress ports).




Claims 3-5, 7-8, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al. [hereinafter as Khemani], US 2016/0342437 A1 in view of Venkatesan et al. [hereinafter as Venkatesan], US 2016/0050150 A1 further in view of Calciu et al. [hereinafter as Calciu], US 2020/0314014 A1.
Regarding claim 3, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Khemani further discloses to change the egress port, the PF driver is to based on unavailability of the egress port, allocate a transmit packet scheduler to the another egress port to cause one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port (Fig.1 [0039]-[0040], the PFs of IOV failover module 110 allocates a transmit packet health monitoring module (HMM) 142 to alternate/another egress port to configure one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port).
	Even though Khemani and Venkatesan discloses wherein to change the egress port, the PF driver is to based on unavailability of the egress port, allocate a transmit packet scheduler to the another egress port to cause one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port, in the same field of endeavor, Calciu teaches wherein to change the egress port, the PF driver is to based on unavailability of the egress port, allocate a transmit packet scheduler to the another egress port to cause one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port (Fig.2-3 [0062]-[0063], the scheduling module 302 is allocating a transmit packet scheduler to the plurality of egress ports/ another egress port to cause various packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port for the available bandwidth of the egress ports by using an Equal Cost Multipath Routing (ECMP) algorithm).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani and Venkatesan to incorporate the teaching of Calciu in order to provide a significant improvement over existing load balancing solutions. 
	It would have been beneficial to use the scheduling module 302 which is configured to determine which of the plurality of egress ports 108 is the first egress port based on application of the hash algorithm to the packet header fields for that type of packet. One approach for determining each leg of the path between multiple network switching devices is an Equal Cost Multipath Routing (ECMP) algorithm that tries to balance the load of various possible pathways through the multiple network switching devices 104 as taught by Calciu to have incorporated in the system of Khemani and Venkatesan to improve a higher level load balancing of multiple network switching devices. (Calciu, Fig.1-3 [0062]-[0063])

Regarding claim 4, Khemani, Venkatesan and Calciu discloses all the elements of claim 3 as stated above wherein Calciu further discloses complete any transmit packet associated with the transmit queue before the change to the another egress port is permitted to transmit but a packet added to the transmit queue during the change to the another egress port is not permitted to transmit until completion of the change to the another egress port (Fig.2-3 [0072], the outgoing packet in time to begin transmitting the packet associated with the transmit queue before the change to the another egress port is permitted to transmit but a packet added to the transmit a buffer or queue during the change to the another egress port is not permitted to transmit until completion of the change to the another egress port).

Regarding claim 5, Khemani, Venkatesan and Calciu discloses all the elements of claim 3 as stated above wherein Khemani further discloses the unavailability of the egress port comprises the egress port has failed or is congested (Fig.1 [0016], the physical function (PF) driver is to change from the egress port to the alternate PF of the next available port/different egress port based on). Additionally, Calciu further discloses
the unavailability of the egress port comprises the egress port has failed or is congested (Fig.5 [0071], the unavailability of the egress port comprises the scheduled egress port is congested).

Regarding claim 7, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Khemani further discloses said processor is to execute a virtualized execution environment that is to allocate at least one packet to a transmit queue and wherein during change of egress port to the another egress port to cause one or more packet allocated to the transmit queue to be transmitted using the another egress port is to occur independent from port change by the virtualized execution environment (Fig.1-2 [0016], the IOVFM enables/executes the SR-IOV/ a virtualized execution environment and migrates the VF to an alternate VF of the available port/ transmit packets toward another egress port if a threshold number of consecutive failed migration attempts occurs and the SR-IOV NIC card has an additional and available port(s) and Fig.1 [0039]-[0040], the PFs of IOV failover module 110 allocates a transmit packet health monitoring module (HMM) 142 to alternate/another egress port to configure one or more packets allocated to a transmit queue associated with the
transmit packet scheduler to be transmitted using the another egress port).
	Even though Khemani and Venkatesan discloses said processor is to execute a virtualized execution environment that is to allocate at least one packet to a transmit queue and wherein during change of egress port to the another egress port to cause one or more packet allocated to the transmit queue to be transmitted using the another egress port is to occur independent from port change by the virtualized execution environment, in the same field of endeavor, Calciu teaches wherein said processor is to execute a virtualized execution environment that is to allocate at least one packet to a transmit queue and wherein during change of egress port to the another egress port to cause one or more packet allocated to the transmit queue to be transmitted using the another egress port is to occur independent from port change by the virtualized execution environment (Fig.5 steps 500-504 [0071], scheduler for selecting/changing a different egress port to transmit the packet if the scheduled egress port is congested by applying a hashing algorithm and Fig.2-3 [0062]-[0063], the scheduling module 302 is allocating a transmit packet scheduler to the plurality of egress ports/another egress port to cause various packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port for the available bandwidth of the egress ports to occur independent from port change by the SR-IOV through the use of an Equal Cost Multipath Routing (ECMP) algorithm and Fig.2-3 [0072], the outgoing packet in time to begin transmitting the packet  associated with the transmit queue during the change to the another egress port).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani and Venkatesan to incorporate the teaching of Calciu in order to provide a significant improvement over existing load balancing solutions. 
	It would have been beneficial to use the scheduling module 302 which is configured to determine which of the plurality of egress ports 108 is the first egress port based on application of the hash algorithm to the packet header fields for that type of packet. One approach for determining each leg of the path between multiple network switching devices is an Equal Cost Multipath Routing (ECMP) algorithm that tries to balance the load of various possible pathways through the multiple network switching devices 104 as taught by Calciu to have incorporated in the system of Khemani and Venkatesan to improve a higher level load balancing of multiple network switching devices. (Calciu, Fig.1-3 [0062]-[0063])

Regarding claim 8, Khemani and Venkatesan discloses all the elements of claim 1 as stated above wherein Khemani further discloses the PF driver is to allocate transmit packets to a scheduler that is allocated to the another egress port (Fig.5-6 [0052]-[0053], the PF driver 124 to configure/allocate data packets with the alternate VF of the next available port/another port via a respective failover path using IOVM 122/ scheduler to change the egress port). 
	Even though Khemani and Venkatesan discloses the PF driver is to allocate transmit packets to a scheduler that is allocated to the another egress port, in the same field of endeavor, Calciu teaches wherein the PF driver is to allocate transmit packets to a scheduler that is allocated to the another egress port (Fig.2-3 [0062]-[0063], the scheduling module 302/PF driver is to allocate transmit various packets scheduler with the another egress port of different ports/ another port which has access available bandwidth to change the egress port based on application of the hash algorithm).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani and Venkatesan to incorporate the teaching of Calciu in order to provide a significant improvement over existing load balancing solutions. 
	It would have been beneficial to use the scheduling module 302 which is configured to determine which of the plurality of egress ports 108 is the first egress port based on application of the hash algorithm to the packet header fields for that type of packet. One approach for determining each leg of the path between multiple network switching devices is an Equal Cost Multipath Routing (ECMP) algorithm that tries to balance the load of various possible pathways through the multiple network switching devices 104 as taught by Calciu to have incorporated in the system of Khemani and Venkatesan to improve a higher level load balancing of multiple network switching devices. (Calciu, Fig.1-3 [0062]-[0063])

Regarding claim 12, Khemani and Venkatesan discloses all the elements of claim 10 as stated above wherein Khemani further discloses changing an egress port comprises associating a transmit packet scheduler toward the another egress port and comprising:
transmitting one or more packet allocated to a transmit queue associated with the transmit packet scheduler using the another egress port (Fig.1 [0039]-[0040], the PFs of IOV failover module 110 allocates a transmit packet health monitoring module (HMM) 142 to alternate/another egress port to configure one or more packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port).
	Even though Khemani and Venkatesan discloses wherein transmitting one or more packet allocated to a transmit queue associated with the transmit packet scheduler using the another egress port,  in the same field of endeavor, Calciu teaches wherein transmitting one or more packet allocated to a transmit queue associated with the transmit packet scheduler using the another egress port (Fig.2-3 [0062]-[0063], the scheduling module 302 is allocating a transmit packet scheduler to the plurality of egress ports/another egress port to case various packets allocated to a transmit queue associated with the transmit packet scheduler to be transmitted using the another egress port for the available bandwidth of the egress ports by using an Equal Cost Multipath Routing (ECMP) algorithm).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani and Venkatesan to incorporate the teaching of Calciu in order to provide a significant improvement over existing load balancing solutions. 
	It would have been beneficial to use the scheduling module 302 which is configured to determine which of the plurality of egress ports 108 is the first egress port based on application of the hash algorithm to the packet header fields for that type of packet. One approach for determining each leg of the path between multiple network switching devices is an Equal Cost Multipath Routing (ECMP) algorithm that tries to balance the load of various possible pathways through the multiple network switching devices 104 as taught by Calciu to have incorporated in the system of Khemani and Venkatesan to improve a higher level load balancing of multiple network switching devices. (Calciu, Fig.1-3 [0062]-[0063])

Regarding claim 13, Khemani, Venkatesan and Calciu discloses all the elements of claim 10 as stated above wherein Calciu further discloses complete changing an egress port used by a virtualized execution environment to transmit packets toward the another egress port is based on unavailability of the egress port (Fig.2-3 [0072]-[0074], changing an egress port used by a virtualized execution environment to transmit packets toward the another egress port is based on the available bandwidth estimate of the first egress port does not exceed the predetermined level/unavailability of the egress port).

Regarding claim 14, Khemani, Venkatesan and Calciu discloses all the elements of claim 13 as stated above wherein Calciu further discloses the unavailability of the egress port comprises the egress port has failed or is congested (Fig.5 [0071], the unavailability of the egress port comprises the scheduled egress port is congested).

Regarding claim 17, Khemani and Venkatesan discloses all the elements of claim 16 as stated above. 
	However, Khemani and Venkatesan do not explicitly discloses wherein instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: select the another egress port based on the another egress port having spare transmit bandwidth.
 	In the same field of endeavor, Calciu teaches wherein instructions stored
thereon, that if executed by at least one processor, cause the at least one processor to:
select the another egress port based on the another egress port having spare transmit
bandwidth (Fig.5 steps 500-504 [0071], scheduler for selecting a different egress port to transmit the packet if the scheduled egress port is congested by applying a hashing algorithm based on the different egress port having bandwidth estimation/spare transmit bandwidth for advanced load balancing).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Khemani and Venkatesan to incorporate the teaching of Calciu in order to provide a significant improvement over existing load balancing solutions. 
	It would have been beneficial to use scheduler for selecting a different egress port to transmit the packet if the scheduled egress port is congested by applying a hashing algorithm based on the different egress port having bandwidth estimation as taught by Calciu to have incorporated in the system of Khemani and Venkatesan to improve a higher level load balancing of multiple network switching devices. (Calciu, Fig.1-3 [0062]-[0063])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (Pub. No.: US 2014/0297889 A1) teaches Synchronizing IP Information of Virtual Machines.

Sarangdhar et al. (Pub. No.: US 2016/0283425 A1) teaches Additional Secured Execution Environment with SR-IOV and XHCI-IOV.

Tanaka et al. (Pub. No.: US 2012/0096192 A1) teaches Storage Apparatus and Virtual Port Migration Method for Storage Apparatus.

Anand et al. (Pub. No.: US 2017/0242720 A1) teaches Migrating Single Root I/O Virtualization Adapter Configurations in a Computing System.

Regula (Pub. No.: US 2012/0166690 A1) teaches Multi-Root Sharing of Single-Root Input/Output Virtualization.

Johnsen et al. (Pub. No.: US 2017/0324616 A1) teaches System and Method for Supporting Subnet Number Aliasing in a High Performance Computing Environment.

Kanigicherla et al. (Pub. No.: US 2015/0149661 A1) teaches Sharing Single Root I/O Virtualization Peripheral Component Interconnect Express Devices.

Sindhu et al. (Pub. No.: US 2020/0014637 A1) teaches Methods and Apparatus Related to a Flexible Data Center Security Architecture.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414